Citation Nr: 1233029	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for disability resulting from left knee surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Within his September 2009 VA Form 9, the Veteran requested a personal hearing before a member of the Board, seated at the RO.  He did appear for an RO hearing in September 2009.  In August 2011, however, he withdrew his Board hearing request.  

These issues were previously presented to the Board in November 2011, at which time they were remanded for additional development.  The required development has been completed, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's 38 U.S.C.A. § 1151 claim is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.





FINDING OF FACT

Competent and credible evidence has not been presented establishing onset of a left knee disability during service or to a compensable degree within a year thereafter.  


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his appeal, has notified him of the information and evidence necessary to substantiate the claim adjudicated below, and has fully disclosed VA's duties to assist him.  In November 2007 and December 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the appeal.  Additionally, the November 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical opinions in July 2010 and January 2012.  As noted below, the Board has concerns with these opinions insofar as they affect the service connection claim, but in view of the totality of the evidence the Board finds no basis for seeking an additional opinion.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection - left knee disability

The Veteran seeks service connection for a left knee disability allegedly incurred during active duty service.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Upon examination for service in June 1951, the Veteran was found to be without any abnormality of the left knee, and he denied any history of the same.  He was found fit for active duty.  The Veteran sought treatment in June 1952 for pain in the left testicle.  He stated he jumped off a truck, and immediately felt groin pain.  No mention was made of left knee pain at that time.  In November 1952, the Veteran was hospitalized at a service hospital for treatment of disabilities of the left elbow and bicep.  He was hospitalized until December 1952, and had left elbow surgery performed at that time.  A May 1955 service separation examination was negative for any abnormality involving the left knee.  Likewise, an August 1958 reserve component periodic examination was negative for any indication of a left knee disability, and on a concurrent report of medical history, the Veteran denied any history of a "trick" or locked knee.  

Following separation from active duty, the Veteran was afforded a VA general medical examination in November 1955, at which time no disability of the left knee was noted on physical examination or reported by the Veteran.  

Thereafter, the Veteran received intermittent VA medical care for bilateral elbow and other reported disabilities; he did not, however, report a left knee disability until August 1977, when osteochondritis of the knees was reported.  An x-ray examination of the left knee indicated a large osteochondromatous loose body present in the anterior aspect of the left knee joint space.  The left knee was otherwise negative for abnormality.  The Veteran again reported left knee pain in March 1987.  A May 1987 x-ray confirmed an irregular osteocartilaginous density in the anterior aspect of the left knee.  The Veteran had surgical removal of this density performed at a VA medical center in September 1987.  A June 1989 private examination noted crepitus over the left knee, and 1989 VA treatment records indicate further complaints by the Veteran of left knee pain.  He did not, however, report at that time a history of a left knee injury in service.  

The Veteran underwent arthroscopic surgery of the left knee in September 1999, performed at a private hospital.  He had reported intermittent episodes of popping and swelling of the knee, but did not give a history of an in-service injury to the knee.  In a December 2007 treatment summary, R.G.K., M.D., the Veteran's private orthopedist, stated the Veteran had a "long history" of arthritis of the left knee "dating back many years."  

On initial application in September 2007 for VA compensation related to a left knee disability, the Veteran filed only for 38 U.S.C.A. § 1151 benefits, and did not report an in-service injury to his left knee.  

In a December 2007 statement to VA, the Veteran stated he "may" have injured his left knee during service in 1952, when he was thrown from a truck while serving in Korea.  In his September 2008 notice of disagreement, the Veteran stated that when he fell from a truck in 1952 and injured his testicle, he "could" have developed a bone chip in his knee which subsequently required surgery in the 1980's.  He repeated these contentions during a September 2009 personal hearing at the RO before a Decision Review Officer.  He has also stated that he was hospitalized during service.  

A VA medical examination was afforded the Veteran in October 2009.  He reported onset of a left knee disability in 1986.  He stated that following his VA surgery in 1987, he experienced ongoing left knee pain, and still continued to experience pain and weakness of the left knee.  A physical examination and X-rays confirmed a small loose osteochondral body in the left knee joint space.  Regarding the etiology of any current left knee disability, the examiner, a VA nurse practitioner, stated an orthopedic surgeon would be better able to address this question.  

A second VA medical examination was afforded the Veteran in July 2010, at which time osteoarthritis and a loose body were again found present in the Veteran's left knee.  Upon review of the claims file and evaluation of the Veteran, however, the examiner, a VA physician's assistant, could find "no indication of any improper surgery" in the record.  The examiner could also find no evidence within the service treatment records of an injury to the left knee.  

Upon Board remand, another VA examiner, also a physician's assistant, reviewed the claims file and provided a medical opinion regarding the etiology of the Veteran's left knee disability in January 2012.  After reviewing the claims file, the examiner found no evidence that the Veteran fell out of a truck and injured his left knee in 1951, during service.  The examiner provided a detailed explanation of loose bodies in the knee and appropriate surgery and treatment for loose bodies.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a left knee disability as having been incurred during active service, or within a year thereafter.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a left knee disorder, and no such disability was noted on multiple subsequent service and VA examinations.  The first complaints of a left knee injury date to 1977, more than 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence supporting a causal relationship between a left knee disability and service, or continuity of symptomatology, consists of the Veteran's own statements.  The credibility of the Veteran, however, is very much in question.  Multiple examinations, including from 1955 and 1958, are of record in which the Veteran's left knee was found without abnormality, and he denied any impairment of the left knee.  Moreover, while the Board accepts the Veteran's contention that he was hospitalized during service, as his hospitalization is verified within his service treatment records, the Board also notes that he was not hospitalized for treatment of a left knee disability; rather, his hospitalization was for an unrelated disorder.  As the Veteran's statements in support of his claim are not credible, such statements have no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The Board has some concerns with the VA opinions rendered in July 2010 and January 2012, as the examiners relied heavily on the absence of documentation of an in-service injury and did not fully take into account the Veteran's own statements.  As noted above, however, the Veteran's statements have been found to not be credible.  Accordingly, the Board finds no basis for seeking a further medical opinion to address the Veteran's own statements, as there is no reasonable possibility that such opinion would result in favorable findings.  See 38 U.S.C.A. § 5103A(d).

In conclusion, the preponderance of the evidence is against the award of service connection for a left knee disability, as such a disability did not result from an in-service disease or injury, or manifest to a compensable degree within a year of service separation.  As the preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a left knee disability is denied.  



REMAND

The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In its November 2011 remand, the Board requested an opinion from an orthopedic surgeon "or similar" expert as to whether the Veteran had any current left knee disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable, in connection with his VA treatment and left knee surgery in 1987.  

The resultant January 2012 VA opinion deviates from the Board's request in two respects.  The Board notes that January 2012 medical opinion was not obtained from an orthopedic surgeon.  Rather, a physician's assistant provided the requested opinion.  According to the medical facility, a VA orthopedic surgeon was not available at the facility, and physician's assistant who rendered the opinion had experience in the field of orthopedic medicine and had worked with numerous orthopedic physicians in the past.  Thus, the Board concludes that while the agency of original jurisdiction did not absolutely or strictly comply with the November 2011 remand, its compliance was sufficient for the purposes of the pending claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall).  

Of greater concern to the Board, however, is that the physician's assistant did not address the "reasonably foreseeable" prong of 38 U.S.C.A. § 1151 in his opinion.  Rather, the physician's assistant only addressed the negligence/fault prong.  As this determination is fundamental to addressing a section 1151 claim, the Board finds that an addendum opinion is required in view of Stegall.  

Accordingly, this case is REMANDED for the following action:

1.  The claims file must be returned to the physician's assistant who provided the January 2012 medical opinion, or to another professional with experience in orthopedic medicine, to render the following opinion: is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current left knee disability which was proximately caused by: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable, in connection with his VA treatment and left knee surgery in 1987.  The medical professional who provides this opinion is reminded to respond to both prongs of this inquiry and to support all opinions provided with a detailed rationale.

2.  Then, the Veteran's 38 U.S.C.A. § 1151 claim must be readjudicated.  If the determination of this claim remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


